TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
DENNY WOODARD, ) Docket No. 2018-06-2162
Employee, )
)
v. ) State File No. 69647-2018
)
FREEMAN EXPOSITIONS, LLC, )
Employer. ) Judge Joshua D. Baker

 

EXPEDITED HEARING ORDER

 

The Court held an expedited hearing on February 3, 2021, to consider Mr.
Woodard’s request for temporary partial disability benefits. Because he violated a
workplace policy that prevented Freeman from offering light-duty, the Court denies his
request.

Claim History

Mr. Woodard, a union member, injured his left leg and right wrist while working
for Freeman.! Although Freeman initially provided authorized treatment, including wrist
surgery with Dr. Samuel Crosby, it eventually denied his claim, after a failed drug test and
alleged misconduct.

Shortly after Freeman’s denial, Dr. Crosby released Mr. Woodard to return to work
with a lifting restriction on October 23, 2018, but Freeman did not offer him work. A year
later, the Court ordered treatment and temporary total disability benefits from the date of
injury until October 23, 2018, a six-week period.”

 

' Freeman employs union members under a collective bargaining agreement.

* The Court mistakenly ordered payment for fifteen weeks rather than six weeks, so Mr. Woodard received
$3,288.15 in temporary-total disability benefits instead of the $1,315.26 he was owed. Freeman appealed
the Court’s order from the first expedited hearing but did not appeal the amount of benefits awarded.
Soon after that order, Mr. Woodard returned to Dr. Crosby for authorized treatment
of his right wrist. An MRI revealed a “TFCC tear.” Dr. Crosby explained the tear likely
went undetected because Mr. Woodard’s wrist fracture had been a “distracting injury.”
During treatment of the TFCC tear, Dr. Crosby imposed minor lifting restrictions that did
not prohibit Mr. Woodard from working.

At issue is Mr. Woodard’s entitlement to accrued temporary partial disability
benefits from October 24, 2018, to the present, and ongoing benefits. Freeman disputes
that it owes Mr. Woodard these benefits. It argued his failed drug test, while not
disqualifying from receiving workers’ compensation benefits, did disqualify him from
working under the collective bargaining agreement, which required him to undergo drug
rehabilitation before he could return to work.

In a written declaration, Michael Malzone, Freeman’s vice-president, explained that
light duty was available “had Mr. Woodard not violated the Freeman Drug-Free Workplace
and the Collective Bargaining Agreement between Freeman and Mr. Woodard’s union.”
Similarly, Greg Barbour, president of the union, testified that Freeman will not permit a
worker who fails a drug test to return to work unless the worker completes drug rehab. Mr.
Woodard testified drug rehab is unnecessary because he does not have a drug problem and
it’s unaffordable.

Findings of Fact and Conclusions of Law

To succeed at an expedited hearing, Mr. Woodard must show that he is likely to
prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2020).

Because Freeman is providing medical treatment, the only dispute is whether Mr.
Woodard is entitled to temporary partial disability benefits after October 24, 2018, when
Dr. Crosby released him to work with restrictions.

Mr. Woodard seeks temporary partial disability because his disability is not total.
See Tenn. Code Ann. § 50-6-207(1)-(2). “Temporary partial disability refers to the time,
if any, during which the injured employee is able to resume some gainful employment but
has not reached maximum recovery.” Williams v. Saturn Corp., No. M2004-01215-WC-
R3-CV, 2005 Tenn. LEXIS 1032, at *6 (Tenn. Workers’ Comp. Panel Nov. 15, 2005).
Where the treating physician has released the injured worker to return to work with
restrictions before maximum medical improvement and the employer cannot return the
employee to work within the restrictions, the injured worker may be eligible for temporary-
partial disability. Jones vy. Crencor Leasing and Sales, 2015 TN Wrk. Comp. App. Bd.
LEXIS 48, at *8 (Dec. 11, 2015).
Here, Dr. Crosby did not testify that Mr. Woodard is totally disabled from working
because of his injury. Rather, he imposed lifting restrictions, which shows that Mr.
Woodard is only partially disabled from working.

However, even when an employee has a compensable injury and restrictions, the
employer is entitled to enforce workplace rules. Jones, at *8. A violation of a workplace
rule may relieve an employer of its obligation to pay temporary disability benefits if an
injured worker was terminated for a workplace violation. /d. In a case presenting this
issue, courts must “consider the employer’s need to enforce workplace rules and the
reasonableness of the contested rules.” /d at *9. An employer will not be penalized for
enforcing its policy, where “the actions allegedly precipitating the employee’s dismissal
qualified as misconduct under established or ordinary workplace rules and/or expectations”
and “those actions were, as a factual matter, the true motiviation for dismissal.” /d.

As proven by Mr. Malzone’s declaration, Freeman follows the collective bargaining
agreement and enforces the policy that does not allow a worker who failed a drug test to
return to work before completing drug rehabilitation. Mr. Woodard failed a drug test and
is disinterested in drug rehabilitation, so he is not permitted to work at Freeman. Expecting
an employee to attend work sober and free of influence from a controlled or illicit substance
is a reasonable and ordinary workplace rule that Freeman cannot be penalized for
enforcing. Enforcement of it and the union’s policy is the true motivation for refusing to
allow Mr. Woodard to work. His violation qualifies as misconduct under ordinary,
established workplace expectations.

It is ORDERED as follows:

1. Mr. Woodard’s request for ongoing temporary disability benefits from October 24,
2018, is denied.

2. The Court’s January 15, 2020 order is modified to award temporary disability
benefits for $1,315.26 rather than $3,288.15. Freeman is entitled to a credit of
$1,972.89.

3. This case is set for a status conference on Monday, April 12, 2021, at 9:00 a.m.
(CDT). You must call 615-741-2113 to participate. Failure to call might result
in a determination of issues without your further participation.

ENTERED February 16, 2021.

CN
Joshua Davis Baker, Judge
Court of Workers’ Compensation Claims

3
APPENDIX

Exhibits:

AMR WNS

Cumulative exhibit of 18 exhibits from the first Expedited Hearing
Deposition of Dr. Samuel Crosby, including exhibits

X-ray image, Exhibit 7 from Dr. Crosby’s deposition

Declaration of Mr. Michael Malzone

Mr. Woodard’s unemployment records

Sedgwick’s payment printout

Technical Record:

wn SP

Petition for Benefit Determination
Dispute Certification Notice
Request for Expedited Hearing
Request for Admissions Responses
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on February 16, 2021.

 

 

 

 

 

 

 

 

 

 

Name Certified | Via | Via Service sent to:
Mail Fax | Email

Denty Cheatham, xX xX Cheatham, Palermo, & Garrett
Employee’s Attorney 43 Music Square West

Nashville, TN 37203

dcheatham.cpg @ gmail.com
Daniel Todd, xX dan @dantoddlaw.com
Employer’s Attorney

| /
¥ tun xe Mun
Penny Shitvim, Clerk

Court of Workers’ Compensation Claims
WC.CourtClerk @tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082